ELLISON, J.
Tbis is an action on a special taxbill against real estate in Kansas City, Missouri. Tbe judgment in tbe trial court was for defendant.
Tbe case consists of two propositions. Eirst, that notwithstanding tbe paving for which tbe taxbill was issued was not done within tbe time limited by tbe contract, yet tbe bill is valid. That proposition bas been so often decided to tbe contrary we will not now again go over tbe question. Neill v. Gates, 152 Mo. 585; McQuiddy v. Brannock, 70 Mo. App. 535; Rose v. Trestrail, 62 Mo. App. 352; Whittemore v. Sills, 76 Mo. App. 248; Trust Co. v. James, 77 Mo. App. 616.
Tbe second proposition is that notwithstanding tbe invalidity of the taxbill, yet, since tbe defendant failed to file bis objections thereto stating what defense be purposed maki-ncr in tbe event of a suit thereon, within sixty days after tbe issue (as required by section 23, article 9, Charter) be can not now be beard. That- proposition bas likewise been directly decided against appellant. Richter v. Merrill, 84 Mo. App. 150.
There is no merit in tbe appeal and tbe judgment will be affirmed.
All concur.